          Case 2:20-cv-00913-WJ-GBW Document 48 Filed 03/29/21 Page 1 of 2




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO
                                    __________________________

JAXON PASTORE

                   Plaintiff,                                                  No. 20-cv-00913-WJ-GBW
           v.

CATRON COUNTY COMMISSION OFFICE
BOARD OF COUNTY COMMISSIONERS;
IAN FLETCHER, Catron County Sheriff,
in his official and individual capacity;
KENNETH ADAIR, deputy-sheriff, in his
official and individual capacity,

                   Defendants.

                         MEMORANDUM OPINION AND ORDER
                   GRANTING PLAINTIFF’S MOTION FOR LEAVE TO FILE
                      PROPOSED SECOND AMENDED COMPLAINT

           THIS MATTER comes before the Court upon Plaintiff’s Motion for Leave to File

Proposed Second Amended Complaint, filed March 6, 2021 (Doc. 43). Having reviewed the

parties’ briefing and the applicable law, the Court finds that Plaintiff’s motion is well-taken and,

therefore, is granted.

           Plaintiff, who is proceeding pro se, requests leave of Court to amend his complaint by

removing named defendants “Sheriff’s Office” and “Catron County Commission Office Board of

County Commissioners because they are not viable entities in a lawsuit, and substituting Board

of County Commissioners of the County of Catron, pursuant to N.M.S.A. §4-46-1.1 Because no

response was filed, the Court considers the motion unopposed. See D.N.M.LR-Civ.7.1(b) (“The

failure of a party to file and serve a response in opposition to a motion within the time prescribed




1
    The First Amended Complaint names “Catron County sheriff” rather than “Sheriff’s Office.” See Doc. 22.
      Case 2:20-cv-00913-WJ-GBW Document 48 Filed 03/29/21 Page 2 of 2




for doing so constitutes consent to grant the motion.”).      Plaintiff’s motion is therefore

GRANTED as to these specific amendments.

      Plaintiff’s deadline for filing the Second Amended Complaint with these modifications is

TWO WEEKS FROM THE DATE THIS ORDER IS ENTERED.

      IT IS SO ORDERED.



                                   ________________________________________
                                   WILLIAM P. JOHNSON
                                   CHIEF UNITED STATES DISTRICT JUDGE




                                             2
